SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated financial statements June 30, 2012 and 2011 with Report of Independent Registered Public Accounting Firm Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated financial statements June 30, 2012 and 2011 Contents Financial Review - Report of Independent Registered Public Accounting Firm 4 Consolidated Statement of Financial Position 5 Consolidated Statement of Income 6 Consolidated Statement of Comprehensive Income 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Consolidated Statement of Cash Flows 9 Consolidated notes to the financial statements 11 1. The Company and its operations 11 2. Basis of presentation of interim financial information 11 3. Consolidation basis 11 4. Accounting practices 12 5. Cash and cash equivalents 12 6. Marketable securities 12 7. Accounts receivable 13 8. Inventories 14 9. Restricted deposits for legal proceedings and guarantees 15 10. Acquisitions and sales of assets 15 11. Investments 17 12. Property, plant and equipment, net 18 13. Intangible assets 19 2 14. Exploration and evaluation activities of oil and gas reserves 20 15. Trade accounts payable 21 16. Loans and financing 21 17. Leases 25 18. Related parties 26 19. Provision for decommissioning costs (non-current) 29 20. Taxes 29 21. Employee’s benefits 33 22. Shareholders’ equity 35 23. Sales revenues 36 24. Other operating income and expenses, net 37 25. Expenses by nature 37 26. Financial income (expenses), net 38 27. Supplementary information on the statement of cash flows 38 28. Segment Information 39 29. Legal proceedings and contingencies 43 30. Guarantees for concession agreements for oil exploration 48 31. Risk management and derivative instruments 48 32. Fair value of financial assets and liabilities 57 33. Subsequent events 58 34. Condensed Consolidated Financial Information Related to Guaranteed Securities Issued by Subsidiaries 59 3 Report of independent registered public accounting firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated statement of position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of June 30, 2012, and the related condensed consolidated statement of income, of cash flows, of comprehensive income and of shareholders' equity for the six-month period ended June 30, 2012. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). The financial statements of the Company as of and for the year ended December 31, 2011 and the financial information as of and for the six-month period ended June 30, 2011 were audited and reviewed, respectively, by other auditors who issued unqualified opinion and review report dated February 9, 2012 and August 24, 2011, respectively. PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil August 3, 2012 4 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Financial Position June 30, 2012 and December 31, 2011 (In millions of Dollars) June 30, December 31, June 30, December 31, Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 13,020 19,057 Trade accounts payable 15 11,408 11,863 Marketable securities 6 9,730 8,961 Current debt 16 8,690 10,067 Accounts receivable, net 7 11,317 11,756 Current portion of finance lease obligations 17.1 22 44 Inventories 8 14,921 15,165 Taxes payable 20.2 5,459 5,847 Recoverable Taxes 20.1 5,879 5,358 Dividends payable 22 2,067 Advances to suppliers 828 740 Payroll and related charges 1,700 1,696 Other current assets 1,852 2,065 Employees' postretirement benefits 57,547 63,102 obligations - Pension and Health Care 21 704 761 Other current liabilities 3,142 4,019 31,125 36,364 Non-current assets Long-term receivables Non-current liabilities Accounts receivable, net 7 3,178 3,253 Long-term debt 16 79,835 72,718 Marketable Securities 6 3,112 3,064 Finance lease obligations 17.1 96 98 Restricted deposits for legal proceedings and guarantees 9 1,548 1,575 Deferred tax liabilities 20.3 17,227 17,736 Deferred tax assets 20.3 9,107 10,689 Employees' postretirement benefits Advances to suppliers 2,924 3,141 obligations - Pension and Health Care 21 8,865 8,878 Other long-term receivables 1,708 1,725 Legal proceedings provisions 29 808 726 21,577 23,447 Provision for decomissioning cost 19 4,368 4,712 Other non-current liabilities 722 1,068 111,921 105,936 Investments 11.1 5,870 6,530 Property, plant and equipment , net 12 184,997 182,465 Shareholders' equity 22 Intangible assets 13 40,713 43,866 Paid in capital 107,362 107,355 231,580 232,861 Additional paid in capital 356 316 Profit reserves 63,934 60,224 Accumulated other comprehensive income (5,039) 7,943 Petrobras shareholder's equity 166,613 175,838 Non-controlling interests 1,045 1,272 Total Equity 167,658 177,110 Total Assets 310,704 319,410 Total liabilities and shareholder's equity 319,410 See the accompanying notes to the consolidated financial statements. 5 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Income June 30, 2012 and 2011 (In millions of Dollars) Six-month periods ended June 30, Note Sales revenues 23 72,069 70,836 Cost of sales 25 (52,461) (46,389) Gross profit 19,608 24,447 Income (expenses) Selling expenses 25 (2,528) (2,599) Administrative and general expenses 25 (2,516) (2,490) Exploration costs (2,312) (1,317) Research and development expenses 25 (512) (625) Other taxes 25 (170) (215) Other operating income and expenses, net 24 (2,222) (2,367) Net income before financial results and income taxes 9,348 14,834 Financial income (expenses), net 26 (3,000) 3,046 Equity in results of non consolidated companies 420 Income before income taxes 6,208 18,300 Income tax 20.5 (1,828) (4,438) Net income 4,380 13,862 Net income (loss) attributable to: Shareholders of Petrobras 4,527 13,445 Non-controlling interests (147) 417 4,380 13,862 Basic and diluted earnings per share in U.S. dollar 22.3 See the accompanying notes to the consolidated financial statements . 6 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Comprehensive Income June 30, 2012 and 2011 (In millions of Dollars) Six-month periods ended June 30, Net income 4,380 13,862 Other comprehensive income Cummulative translation adjustments (12,626) 12,995 Deemed cost of associates 2 Unrealized results on available-for-sale securities Recognized in shareholders' equity 248 (147) Reclassified to profit or loss 1 9 Unrealized results on cash flow hedge Recognized in shareholders' equity (3) 2 Reclassified to profit or loss 8 (5) Deferred income tax (84) 48 12,902 Total comprehensive income (loss) 26,764 Comprehensive income attributable to: Shareholders of Petrobras (7,823) 26,488 Non-controlling interests (251) 276 Total comprehensive income (loss) - 26,764 See the accompanying notes to the consolidated financial statements . 7 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Changes in Shareholders’ Equity June 30, 2012 and 2011 (In millions of Dollars) Additional paid in capital Capital reserves Accumulated other comprehensive income Profit reserves Paid-in capital Shares issuance costs Change in interest in subsidiaries Tax incentives Cumulative translation adjustment Other comprehensive income Legal Statutory Tax incentives Profit retention Retained earnings Total shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at December 31, 2010 107,341 286 30,130 215 5,806 571 698 39,342 184,110 1,839 185,949 Capital increase with reserves 14 (14) Capital increase with issuing of shares Cumulative translation adjustments (22,433) 599 (21,834) (25) (21,859) Unrealized gains in investments available-for-sale securities and cash flow hedge 37 37 37 Realization of deemed cost (6) 6 Change in interest in subsidiaries 309 309 (292) 17 Net income 20,121 20,121 (129) 19,992 Distributions: Allocations of net income in reserves 1,006 537 43 12,235 (13,821) Dividends (6,905) (6,905) (121) (7,026) 107,355 (279) 595 7,697 246 6,812 1,108 727 51,577 175,838 1,272 177,110 Balance at December 31, 2011 107,355 175,838 1,272 177,110 Capital increase with reserves 7 (7) Capital increase with issuing of shares Cumulative translation adjustments (13,150) 628 (12,522) (104) (12,626) Unrealized gains in investments available-for-sale securities and cash flow hedge 170 170 170 Realization of deemed cost (2) 2 Change in interest in subsidiaries 40 40 42 82 Net income 4,527 4,527 (147) 4,380 Distributions: Allocations of net income in reserves Dividends (1,440) (1,440) (18) (1,458) 107,362 (279) 635 (5,453) 414 6,812 1,108 720 51,577 3,717 166,613 1,045 167,658 Balance at June 30, 2012 107,362 3,717 166,613 1,045 167,658 See the accompanying notes to the consolidated financial statements . 8 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Cash Flows June 30, 2012 and 2011 (In millions of Dollars) Six-month periods ended June 30, Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 4,527 13,445 Adjustments for: Non-controlling interests (147) 417 Equity in results of non-consolidated companies 140 (420) Depreciation, depletion and amortization 5,394 4,643 Impairment 473 227 Dry hole costs 1,702 766 Losses (gains) on disposal of non-current assets 89 298 Exchange variation, monetary and finance charges 3,356 (1,383) Deferred income taxes, net 1,045 2,520 Increase/decrease in assets Accounts receivable (440) (1,297) Inventories (1,265) (3,934) Other assets (737) (1,013) Increase/decrease in liabilities Trade accounts payable 335 1,233 Taxes payable (581) (267) Employee's post-retirement benefits obligations - Pension and health care 689 494 Other liabilities (436) 698 Net cash provided by operating activities 14,144 16,427 Cash flows from Investment activities Investments in exploration and production of oil and gas (8,713) Investments in refining transportation and marketing (7,186) Investments in gas and power (900) Investment in international segment (916) (1,093) Investments in distribution (292) (276) investments in biofuel (16) (152) Other investments (473) (502) Marketable securities (752) 1,192 Dividends received 89 217 Net cash used in investment activities See the accompanying notes to the consolidated financial statements . 9 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Cash Flows (Continued) June 30, 2012 and 2011 (In millions of Dollars) Six-month periods ended June 30, Cash flows from Financing activities Acquisition of non-controlling interest 43 12 Financing and loans, net - - Proceeds from borrowings 12,095 13,328 Repayment of principal (5,700) (3,981) Repayment of interest (2,306) (1,849) Dividends paid (3,265) (3,630) Net cash provided by/(used) in financing activities 867 3,880 Effect of exchange rate on cash and cash equivalents 1,149 Net increase/ (decrease) in cash and cash equivalents in the period 4,043 - Cash and cash equivalents at the beginning of the period 19,057 17,655 Cash and cash equivalents at the end of the period 13,020 21,698 See the accompanying notes to the consolidated financial statements . 10 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of Dollars, except when specifically indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting oil originating from wells, shale or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ. 2. Basis of presentation of interim financial information The consolidated interim financial information is being presented in accordance with IAS 34 – Interim Financial Reporting – issued by the International Accounting Standards Board (IASB) in U.S. dollar. This interim financial information is presented without repeating certain notes to the financial statements previously disclosed, but with an indication of the relevant changes occurred in the interim period and, therefore, they should be read together with the Company’s annual financial statements for the year ended December 31, 2011, which include the full set of notes. Certain amounts from prior periods have been reclassified for comparability purposes relatively to the current period presentation. These reclassifications did not affect the net income or the shareholders' equity of the Company. The Company’s Board of Directors authorized the publication of these interim quarterly financial statements in a meeting held on August 3, 2012. 2.1 Accounting estimates In the preparation of the interim financial information it is necessary to use estimates for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, liabilities of pension and health care plans, depreciation, depletion and amortization, abandonment costs, provisions for legal processes, market value of financial instruments and income taxes. Although Management uses assumptions and judgments that are reviewed periodically, the actual results may differ from these estimates. 3. Consolidation basis The consolidated interim financial information includes the quarterly information of Petrobras and its subsidiaries and special purpose entities. The Company did not present material changes in interests in consolidated companies in the period ended June 30, 2012. See the accompanying notes to the consolidated financial statements . 11 4. Accounting practices The accounting practices and calculation methods used in this consolidated interim financial statements are the same as those adopted in the preparation of the annual financial statements of the Company for the year ended December 31, 2011. 5. Cash and cash equivalents June 30, December 31, Cash and banks 1,043 1,989 Financial investments - In Brazil Mutual funds - Interbank Deposit 5,706 5,492 Other investment funds 878 2,279 6,584 7,771 - Abroad 5,393 9,297 Total financial investments 11,977 17,068 Total cash and cash equivalents 13,020 19,057 6. Marketable securities June 30, December 31, Trading securities 9,719 8,949 Available-for-sale 2,976 2,921 Held-to-maturity 147 155 12,842 12,025 Current 9,730 8,961 Non-current 3,112 3,064 The securities for trading refer mainly to investments in treasury notes with maturity terms of more than 90 days and are presented in current assets considering the expectation of their realization in the short term. 12 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 7. Accounts receivable 7.1 Accounts receivable, net June 30, December 31, Trade Accounts Receivable Third parties 9,764 10,315 Related parties (Note 18) Jointly controlled entities and associates 1,071 826 Receivables from the eletricity sector 2,054 1,958 Petroleum and alcohol accounts - STN 413 444 Others 2,684 2,953 15,986 16,496 Allowance for uncollectible accounts (1,491) (1,487) 14,495 15,009 Current 11,317 11,756 Non-current 3,178 3,253 7.2 Changes in the allowance for uncollectible accounts June 30, December 31, Opening balance 1,487 1,609 Additions (*) 180 283 Write-offs (*) (63) (220) Cumulative translation adjustment (113) (185) Closing balance 1,491 1,487 Current 897 898 Non-current 594 589 (*) It includes exchange variation on allowance for uncollectible accounts recorded in companies abroad. 13 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 7.3 Overdue accounts receivable - Third parties June 30, December 31, Up to 3 months 638 752 From 3 to 6 months 137 115 From 6 to 12 months 181 141 More than 12 months 1,505 1,590 8. Inventories June 30, December 31, Products: Oil products (*) 5,508 4,886 Fuel Alcohol (*) 245 417 5,753 5,303 Raw materials, mainly crude oil (*) 7,265 7,915 Maintenance materials and supplies (*) 1,754 1,796 Other 193 196 Current 14,921 15,165 Non-current 44 45 (*) It includes imports in transit. 14 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 9. Restricted deposits for legal proceedings and guarantees June 30, December 31, Non-current asset Labor 627 603 Tax (*) 628 674 Civil (*) 229 243 Other 64 55 Total (*) Net of deposits related to judicial proceedings for which a provision is recorded, when applicable. 10. Acquisitions and sales of assets 10.1 Business Combinations Arembepe Energia S.A . On January 24, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Arembepe Energia S.A. for US$35, due to the fact that the partner Nova Cibe Energia S.A. had renounced its subscription right. Additionally, on March 6, 2012, Petrobras exercised its option to purchase the remaining shares owned by its partner for US$36 thousand, as established in the Capital Contribution Agreement, and now holds 100% of the total capital (30% in 2011) of the thermoelectric power station. The transaction was approved by ANEEL (Agência Nacional de Energia Elétrica) on February 28, 2012. Energética Camaçari Muricy I S.A. On January 23, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Energética Camaçari Muricy I S.A. for US$18, due to the fact that the partner MDC I Fundo de Investimento em Participações had renounced its subscription right. 15 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) In the first quarter of 2012, Petrobras paid in US$6 raising its interest to 59.91% of the total capital and, on July 20, 2012, paid in the remaining portion of US$ 10, achieving 71.6% of the total capital (49% in 2011) of the thermoelectric power station. The transaction was approved by ANEEL (Agência Nacional de Energia Elétrica) on February 28, 2012. 10.2 Sale of assets and other information Signing of agreement – Pasadena Refinery On June 29, 2012, the Company entered into an out of court agreement which intended to terminate all existing lawsuits between Petrobras group companies and companies members of the Belgian Transcor/Astra group, which controls Astra Oil Trading NV (Astra), including those related to the arbitration process which, in April 2009, recognized Astra’s right to exercise its put option, to sell its interest (50%) in Pasadena Refining System Inc and PRSI Trading Company to Petrobras America S.A. - PAI. With the exception of US$ 70, which was recognized in the second quarter of 2012, the amount of US$ 820.5 defined in the agreement had been provided for in prior periods. With the execution of the agreement and the payment of the respective amount, which occurred on the same day the agreement was signed, both parties give full and general release of all the disputes between them. Fair Value Appraisal of GBD The appraisal of the fair value of the assets acquired and the liabilities assumed from the subsidiary Gas Brasiliano Distribuidora S.A. – GBD was concluded in June 2012. Petrobras Gás S.A. - Gaspetro acquired 100% of GBD’s shares in 2011. This appraisal resulted in the allocation of the purchase price of US$ 280 to intangible assets totaling US$ 209 and to other assets and net liabilities of US$ 71. Therefore, no goodwill was recognized. 16 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 11. Investments 11.1 Investments in jointly controlled entities and associates June 30, December 31, Associates and jointly controlled entities Petrochemical investments 2,870 3,320 Gas distributors 620 563 Guarani S.A. 391 452 Termoaçu S.A. 280 287 Petroritupano - Orielo 244 244 Nova Fronteira Bionergia S.A. 208 231 Petrowayu - La Concepción 176 176 Petrokariña - Mata 104 104 Distrilec S.A. 74 115 Transierra S.A. 68 65 UEG Araucária 64 68 Other associates and jointly controlled entities 659 783 5,758 6,408 Other investments 112 122 5,870 6,530 11.2 Investments in listed companies Lot of a thousand shares Quotation on Stock Exchange (US$ per share) Market value June 30, December 31, June 30, December 31, June 30, December 31, Company Type Subsidiaries Petrobras Argentina 678,396 678,396 Common 1.11 1.44 755 976 755 976 Associates Braskem 212,427 212,427 Common 5.34 6.28 1,134 1,334 Braskem 75,793 75,793 Preferred A 6.62 6.82 502 517 1,636 1,851 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. 17 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 12. Property, plant and equipment, net 12.1 By type of asset Land, buildings and improvements Equipment and other assets Assets under construction (*) Oil and gas producing properties Total Balance at December 31, 2010 5,256 58,321 83,170 21,357 168,104 Additions 101 1,570 31,840 2,059 35,570 Capitalized interest 4,382 4,382 Business combination 12 12 Write-offs (25) (262) (1,296) (326) (1,909) Transfers 2,413 18,406 (23,598) 8,401 5,622 Depreciation, amortization and depletion (473) (5,800) (3,904) (10,177) Impairment - formation (50) (150) (213) (413) Impairment - reversal 1 15 36 52 Cumulative translation adjustment (685) (5,838) (9,831) (2,424) (18,778) Balance at December 31, 2011 6,588 66,362 84,529 24,986 182,465 Cost 8,990 104,477 84,529 52,272 250,268 Accumulated depreciation, amortization and depletion (2,402) (38,115) (27,286) (67,803) Balance at December 31, 2011 6,588 66,362 84,529 24,986 182,465 Additions 14 1,089 15,516 748 17,367 Capitalized interest 1,959 1,959 Write-offs (4) (20) (1,664) (10) (1,698) Transfers 1,173 13,233 (15,770) 3,360 1,996 Depreciation, amortization and depletion (243) (3,154) (1,854) (5,251) Impairment - formation (1) (1) Cumulative translation adjustment (491) (4,118) (5,496) (1,737) (11,840) Balance at June 30, 2012 7,039 73,391 79,074 25,493 184,997 Cost 9,523 111,628 79,074 52,424 252,649 Accumulated depreciation, amortization and depletion (2,484) (38,237) (26,931) (67,652) Balance at June 30, 2012 7,039 73,391 79,074 25,493 184,997 Weighted average of useful life in years 25 (25 to 40) excluding land 20 (3 to 31) Unit of production method (*) It includes oil and gas exploration and development costs. At June 30, 2012 the consolidated property, plant and equipment include finance lease assets in the amount of US$ 112 (US$ 95 at December 31, 2011). 18 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 13. Intangible assets 13.1 By type of asset Software Rights and Concessions Acquired Developed in-house Goodwill Total Balance at December 31, 2010 47,386 191 816 544 48,937 Addition 496 64 198 11 769 Acquisition through business combination 2 2 Capitalized interest 21 21 Write-off (167) (3) (7) (177) Transfers 5 12 (22) (4) (9) Amortization (87) (67) (204) (358) Impairment - formation (1) (1) Cumulative translation adjustment (5,165) (17) (87) (49) (5,318) Balance at December 31, 2011 42,467 180 715 504 43,866 Cost 43,356 725 1,512 504 46,097 Accumulated amortization (889) (545) (797) (2,231) Balance at December 31, 2011 42,467 180 715 504 43,866 Addition 37 33 62 132 Capitalized interest 9 9 Write-off (91) (2) (3) (96) Transfers 12 7 (17) (15) (13) Amortization (41) (28) (74) (143) Cumulative translation adjustment (2,958) (10) (50) (24) (3,042) Balance at June 30, 2012 39,426 180 642 465 40,713 Cost 40,328 718 1,450 465 42,961 Accumulated amortization (902) (538) (808) (2,248) Balance at June 30, 2012 39,426 180 642 465 40,713 Estimated useful life - years 25 5 5 Indefinite As of June 30, 2012, the Company’s intangible assets include an Onerous Assignment agreement in the amount of US$ 37,010, entered into in 2010 between the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará e Sul de Tupi), limited to the production of 5 billion oil equivalent barrels in up to 40 years renewable for more five years upon certain conditions. The agreement for concession of the rights establishes that at the time of the declaration of the commerciality of the reserves there will be a review of volumes and prices, based on independent technical reports. If the review determines that the acquired rights reach an amount greater than that initially paid, the Company may pay the difference to the Federal Government or may reduce the total volume acquired in the terms of the agreement. If the review determines that the acquired rights result in an amount lower than that initially paid by the Company, the Federal Government will reimburse the difference in cash or bonds, subject to the budgetary laws. 19 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) When the effects of the abovementioned review become probable and measurable, the Company will make the respective adjustments to the purchase prices. The agreement also establishes minimum commitments with respect to acquisition of goods and services from Brazilian suppliers in the exploration and development stages of production which will be subject to proof with ANP. In the event of non-compliance, ANP will be able to apply administrative and pecuniary sanctions established in the agreement. 14. Exploration and evaluation activities of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. The amounts involved in these activities are as follows: June 30, December 31, Capitalized balances in assets Intangible assets 38,674 41,671 Property, plant and equipment 10,563 10,461 Total assets 49,237 52,132 Six-month periods ended June 30, Exploration costs recognized in results Expenses with geology and geophysics 570 445 Projects without economic viability (it includes dry wells and signature bonuses) 1,702 767 Other exploration expenses 40 48 Total expenses 2,312 1,260 Cash used in activities Operating activities 652 488 Investment activities 3,415 2,375 Total cash used 4,067 2,863 20 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 15. Trade accounts payable June 30, December 31, Current Liabilities Third parties In Brazil 6,039 6,535 Abroad 5,020 4,883 Related parties 349 445 11,408 11,863 16. Loans and financing Current Non-current June 30, December 31, June 30, December 31, Abroad Financial institutions 5,825 7,272 21,279 20,039 Bearer bonds - Notes, Global Notes and Bonds 591 428 28,189 21,026 Other 6 6 5 104 In Brazil Export Credit Notes 52 72 6,426 6,921 BNDES 987 916 19,382 19,930 Debentures 1,012 988 442 529 FINAME 33 42 346 390 Bank Credit Certificate 26 27 1,790 1,922 Other 158 316 1,976 1,857 Interest on debt 1,026 879 Current portion of long-term debt (principal) 3,690 3,690 Current debt 3,974 5,498 Total current financing 8,690 10,067 21 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 16.1 Maturities of the principal and interest of debt in non-current liabilities June 30, 2013 1,972 2014 4,326 2015 6,464 2016 13,191 2017 8,416 2018 and thereafter 45,466 Total 16.2 Interest rates for debt in non-current liabilities June 30, December 31, Abroad Up to 6% p.a. 38,755 31,561 From 6 to 8% p.a. 9,440 8,385 From 8 to 10% p.a. 1,166 1,179 From 10 to 12% p.a. 34 34 More than 12% p.a. 78 10 In Brazil Up to 6% p.a. 3,278 2,870 From 6 to 8% p.a. 16,870 17,225 From 8 to 10% p.a. 9,561 1,930 From 10 to 12% p.a. 569 9,421 More than 12% p.a. 84 103 22 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 16.3 Balances per currencies in non-current liabilities June 30, December 31, U.S. Dollar 44,856 36,258 Real indexed to U.S. Dollar 13,639 13,830 Real 16,552 17,529 Euro 2,444 2,495 Japanese Yen 1,271 1,544 Pound Sterling 1,073 1,062 The hedges contracted for coverage of Notes issued abroad in foreign currencies and the fair value of the long-term loans are disclosed in notes 31 and 32, respectively. 16.4 Weighted average rate for capitalization of interest The weighted average rate of the financial charges on the debt, used for capitalization of interest on the balance of assets under construction, was 4.6% p.a. in the first half of 2012 (4.9% p.a. in the first half of 2011). 16.5 Capital market funding The loans and the financing are intended mainly to the development of oil and gas production projects, the building of ships and pipelines, and the expansion of industrial units. The main long-term funding carried out in the first half of 2012 is presented as follows: a) Abroad Company Date Amount Maturity Description PifCo Feb/12 7,000 2015, 2017, 2021, 2041 Global notes issued in the amounts of US$ 1,250, US$ 1,750, US$ 2,750 and US$ 1,250 with 2.875% p.a., 3.500% p.a., 5.375% p.a. and 6.750% p.a. coupon, respectively. PNBV Apr/12 to Jun/12 1,879 2018, 2019 and 2023 Loan in the amount of US$ 1,879 from Morgan Stanley Bank, JP Morgan Chase, Citibank Internacional PLC and HSBC Bank PLC at the LIBOR plus market interest. 8,879 23 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) b) In Brazil Company Date Amount Maturity Description Fundo de Investimento Imobiliário RB Logística Jan/12 202 2023, 2026 and 2028 Issuance of real state credit notes for the construction of a laboratory in the administrative building - IPCA + average spread of 5.3% p.a. Fundo de Investimento Imobiliário FCM May/12 254 2025 and 2032 Issuance of receivable certificates for the construction of assets of the Porto Nacional and Porto Cruzeiro do Sul projects - IPCA + 4.0933% p.a. and 4.9781%p.a. 456 16.6 Funding in the banking market a) Abroad Amount in US$ million Company Agency Contracted Used Balance Petrobras China Development Bank 10,000 7,000 3,000 PNBV Citibank International PLC 686 549 137 PNBV HSBC Bank PLC 1,000 173 827 PNBV Export Development Canada 500 500 b) In Brazil Company Agency Contracted Used Balance Transpetro(*) BNDES, Banco do Brasil and Caixa Econômica Federal - CEF 4,998 528 4,470 REFAP BNDES 549 141 408 Petrobras Caixa Econômica Federal 148 148 (*) Purchase and sale agreements of 49 ships and 20 convoy vessels were signed with 6 Brazilian shipyards in the amount of US$5,553, which 90% is financed by BNDES, Banco do Brasil and Caixa Econômica Federal – CEF. 24 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 16.7 Guarantees Petrobras is not required to provide guarantees to financial institutions. There are loans obtained from BNDES which are secured by the assets being financed (carbon steel pipes for the Bolivia-Brazil gas pipeline and vessels). The loans obtained by special purpose entities (SPE) are guaranteed by the assets of the projects, as well as lien of credit rights and shares of the SPEs. 17. Leases 17.1 Minimum receipts/payments of finance leases June 30, 2012 Minimum receipts Minimum payments 2012 110 23 2013 - 2016 716 80 2017 and thereafter 2,216 164 Estimated receipts/payments of commitments 3,042 267 Less amount of annual interest (149) Present value of the minimum receipts/payments 1,656 118 Current 87 22 Non-current 1,569 96 At June 30, 2012 1,656 118 Current 120 44 Non-current 1,518 98 At December 31, 2011 1,638 142 25 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 17.2 Future minimum payments of operating leases June 30, 2012 7,727 2013-2016 38,844 2017 and thereafter 27,322 As of June 30, 2012 As of December 31, 2011 In the first half of 2012, the Company paid the amount of US$ 4,743 recognized as an expense for the period related to operating leases. 18. Related parties Petrobras carries out commercial transactions with its subsidiaries, special purpose entities and associates at normal market prices and market conditions. At June 30, 2012 and December 31, 2011, losses were not expected on the realization of accounts receivable. 18.1 Transactions with jointly controlled entities, associates, government entities and pension funds The balances of significant transactions are as follows: 26 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) June 30, December 31, Assets Liabilities Assets Liabilities Jointly controlled entities and associates 445 826 417 Gas distributors 466 189 467 189 Braskem and its subsidiaries 434 83 87 71 Other associates and jointly controlled entities 172 173 272 157 Government entities and pension funds 22,213 32,219 22,739 36,141 Government bonds 13,608 14,120 Banco do Brasil S.A. (BB) 4,309 5,099 4,300 6,302 Restricted deposits for legal proceedings and guarantees (CEF and BB) 1,647 1,693 Receivable from the Electricity sector (Note 18.2) 2,054 1,958 Petroleum and alcohol account - receivable from Federal government (Note 18.3) 413 444 BNDES 3 20,892 4 21,799 Caixa Econômica Federal (CEF) 4,039 1 4,363 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) 1,940 2,063 Federal government - Proposed dividend and interest on shareholders' equity 597 Petros (Pension fund) 65 188 Other 179 184 219 829 23,285 32,664 23,565 36,558 Current 18,012 4,327 18,020 6,226 Non-current 5,273 28,337 5,545 30,332 18.2 Receivables from the electricity sector As of June 30, 2012, the Company had a total amount of US$ 2,054 (US$ 1,958 at December, 31, 2011) of receivables from the electricity sector. The Company supplies fuel to thermoelectric power plants, direct or indirect subsidiaries of Eletrobras, located in the northern region of Brazil. Part of the costs for supplying fuel to these thermoelectric power stations is borne by funds from the Fuel Consumption Account (CCC), managed by Eletrobras. The Company also supplies fuel to Independent Power Producers (PIE), companies created for the purpose of producing power exclusively for Amazônia Distribuidora de Energia S.A. - AME, a direct subsidiary of Eletrobras, whose payments for supplying fuel depend directly on the forwarding of funds from AME to these Independent Power Producers. The balance of these receivables at June 30, 2012 was US$ 1,833 (US$ 1,715 at December 31, 2011), of which US$1,411 was overdue (US$1,415 at December 31, 2011). 27 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) The Company has been using all available resources in order to recover these receivables. The Company has also made a formal statement to Eletrobras, regarding the necessity of issuing warranties to its controlled entities in order to supply fuel from September 1, 2012 on. Additionally, the Company has electricity supply contracts with AME signed in 2005 by its subsidiary Breitener Energética S.A., which, based on the conditions of the agreements, are considered a financial lease of the two thermoelectric power plants, as the contracts determine, among other conditions, the disposal of the power plants to the AME at the end of the agreement period with no restitution (20-year term). The balance of theses receivables was US$ 221 (US$ 243 as of December, 31, 2011) and none of which were overdue. 18.3 Petroleum and Alcohol accounts - Receivable from Federal Government At June 30, 2012, the balance of accounts receivable regarding Petroleum and Alcohol accounts amounted US$ 413 (US$ 444 at December 31, 2011). It may be paid, pursuant to what is established by Provisional Measure 2,181 as follows: (1) National Treasury Bonds issued at the same amount as the final balance of the Petroleum and Alcohol account; (2) offset of the balance of the Petroleum and Alcohol account, with any other amount owed by Petrobras to the Federal Government, including taxes; or (3) by a combination of the options above. In order to conclude the settlement with the Federal Government, the Company has provided all the information required by the National Treasure Office (STN) to mitigate divergences between the parties. After exhausting negotiation process under the administrative level, the Company filed a lawsuit decided on judicial collection of the aforementioned credit and, accordingly, filed a lawsuit in July 2011. 18.4 Remuneration of employees and officers The total remuneration for short-term benefits for the Company’s officers during the first half of 2012 was US$3.5 referring to eight officers and ten board members (US$ 2.8 in the first half of 2011 referring to seven officers and nine board members). The fees of the executive board and the board of directors in the first half of 2012 in the consolidated totaled US$13.6 (US$ 12.1 in the first half of 2011). As established in Federal Law 12,353/2010, the Board of Directors of Petrobras is now composed of 10 members, after ratification of the employees’ representative in the Annual General Meeting of March 19, 2012. 28 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 19. Provision for decommissioning costs (non-current) June 30, December 31, Non-current liabilities Opening balance 4,712 3,904 Revision of provision 15 1,365 Use by Payment (103) (284) Accrual of interest 68 125 Other 63 Cumulative translation adjustment (324) (461) Closing balance 4,368 4,712 20. Taxes 20.1 Recoverable taxes June 30, December 31, Current assets Taxes In Brazil: ICMS 1,645 1,698 PIS/COFINS 1,743 1,253 CIDE 56 77 Income taxes 1,835 1,528 Other taxes 286 225 Taxes Abroad 29 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 20.2 Taxes payable Current liabilities June 30, December 31, ICMS 1,161 1,161 PIS/COFINS 530 309 CIDE 180 254 Special Participation / Royalties 2,480 2,767 Withholding income taxes 132 443 Current income taxes 386 263 Other taxes 590 650 20.3 Deferred taxes and social contribution - non-current June 30, December 31, Non-current assets Deferred income taxes 3,494 4,287 Deferred ICMS 995 1,172 Deferred PIS and COFINS 4,349 4,978 Other 269 252 Non-current liabilities Deferred income taxes 17,221 17,715 Other 6 21 30 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 20.4 Deferred income taxes - non-current Income taxes in Brazil comprise income tax and the social contribution on net income, where the applicable official rates are 25% and 9%, respectively . The changes in the deferred income taxes are presented as follows: Property, Plant & Equipament Exploration costs for the extraction of crude oil and gas Other Accounts receivable/payable, loans and financing Financial leases Provision for legal proceedings Tax losses Inventories Interest on shareholders’ equity Other Total Balance at December 31, 2010 298 426 505 453 32 Recognized in the results for the year (1,289) 472 (110) 88 (21) 203 80 (634) (3,599) Recognized in shareholders’ equity 24 (28) (4) Cumulative translation adjustment 1,032 594 73 83 (32) (35) (74) (60) (45) 1,536 Other 2 103 142 (168) (19) (27) 308 341 Balance at December 31, 2011 335 343 634 473 Recognized in the results for the period (613) 1,008 6 16 13 44 (441) (50) (1,047) Recognized in shareholders’ equity (90) (90) Cumulative translation adjustment 914 73 33 67 (37) (83) (42) (20) (52) 853 Other (14) (8) (80) (38) 17 (24) 132 (15) Balance at June 30, 2012 536 331 249 636 12 Deferred tax assets 4,287 Deferred tax liabilities (17,715) Balance at December 31, 2011 Deferred tax assets 3,494 Deferred tax liabilities (17,221) Balance at June 30, 2012 Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on projections that have been made. 31 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 20.5 Reconciliation of income taxes The reconciliation of the taxes calculated in accordance with statutory rates and the amount of taxes recorded are presented as follows: Six-month periods ended June 30, Income before income taxes 6,208 18,300 Income taxes at statutory rates (34%) (6,222) Adjustments for calculation of the effective rate: ·Tax benefit from inclusion of interest on sharholders' equity as operating expenses 502 1,088 ·Results of companies abroad subject to different tax rates 112 648 ·Tax incentives 93 32 ·Tax losses (201) (59) ·Permanent exclusions/ (additions), net * (327) (2) ·Other 104 77 Income taxes expenses Deferred income taxes (1,047) (2,521) Current income taxes (781) (1,917) Effective rate for income taxes 29.4% 24.3% * It includes equity accounting. 32 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 21. Employee’s benefits The Company sponsors defined benefit and variable contribution pension plans, in Brazil and abroad, and has a health care plan, with defined benefits, that covers all present and retired employees of the companies in Brazil and their dependents. The changes in the benefits granted to employees are presented as follows : Pension plan Health Care Plan Total Balance at December 31, 2010 2,878 7,074 9,952 Costs incurred in the year 625 1,104 1,729 Payment of contributions (305) (365) (670) Payment of the financial commitment agreement (171) (171) Other 13 13 Cumulative translation adjustment (343) (871) (1,214) Balance at December 31, 2011 2,697 6,942 9,639 Current 414 347 761 Non-Current 2,283 6,595 8,878 2,697 6,942 9,639 Costs incurred in the period 517 565 1,082 Payment of contributions (153) (179) (332) Payment of the financial commitment agreement (76) (76) Other 9 2 11 Cumulative translation adjustment (223) (532) (755) Balance at June 30, 2012 2,771 6,798 9,569 Current 382 322 704 Non-Current 2,389 6,476 8,865 2,771 6,798 9,569 33 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) The net expenditure with the pension and health care plans includes the following components: Pension plan Defined benefit Variable contribution Health care plan Total Current service cost 110 131 75 316 Cost of interest: · With financial commitment agreement 151 151 · Actuarial 1,715 45 469 2,229 Estimated income from the plan's assets (14) (1,621) Amortization of unrecognized actuarial losses 111 5 19 135 Contributions by participants (113) (29) (142) Unrecognized past service cost 7 2 2 11 Other 2 1 3 Net costs for the period Jan-Jun/2012 376 141 565 1,082 Related to: Actives employees 185 138 214 537 Retired employees 191 3 351 545 Net costs for the period Jan-Jun/2012 376 141 565 1,082 Net costs for the period Jan-Jun/2011 207 112 567 886 As of June 30, 2012, the balances of the Terms of Financial Commitment, signed by the Company and Petros in 2008, totaled US$2,572, of which US$25 in interest falls due in 2012. On the same date, the Company held long-term National Treasury Notes in the amount of US$2,921. In July, 2012, this warranty was replaced by a crude oil and/or oil products deposit from the inventory of the Company. In the first half of 2012, the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$125. 34 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 22. Shareholders’ equity 22.1 Paid-in capital As of June 30, 2012, subscribed and fully paid-in capital in the amount of US$107,362 is represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. 22.2 Dividends a) Dividends - fiscal year 2011 The Annual General Meeting held on March 19, 2012, approved dividends related to 2011, in the amount US$6,905, corresponding to 38.25% of the basic profit for dividend purposes, and US$ 0.55 per common and preferred share, without distinction, which comprise the capital. These dividends include interest on shareholders’ equity in the amount of US$ 6,071 and are being distributed as follows: Payment Date of approval by Board of Directors Date of Shareholder position Date of Payment Amount of Payment Gross amount per share (Common and Preferred - US$) 1st payment of interest on shareholders' equity 04.29.2011 05.11.2011 05.31.2011 1,602 0.12 2nd payment of interest on shareholders' equity 07.22.2011 08.02.2011 08.31.2011 1,671 0.12 3rd payment of interest on shareholders' equity 10.28.2011 11.11.2011 11.30.2011 1,407 0.12 4th payment of interest on shareholders' equity 12.22.2011 01.02.2012 02.29.2012 1,391 0.12 Dividends 02.09.2012 03.19.2012 05.18.2012 834 0.07 6,905 0.55 b) Interest on shareholders’ equity – fiscal year 2012 The Company’s Board of Directors approved on April 27, 2012, the early distribution of remuneration to shareholders in the form of interest on shareholders’ equity, as established in article 9 of Law 9,249/95 and Decrees 2,673/98 and 3,381/00, in the amount of US$ 1,290 corresponding to a gross value of US$ 0.10 per common and preferred shares, which payment occurred on May 31, 2012, based on the shareholding position of May 11, 2012. 35 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) This interest on shareholders’ equity should be discounted from the remuneration that will be distributed on the closing of fiscal year 2012. The amount will be monetarily restated in accordance with the variation of the SELIC rate since the date of effective payment until the end of the aforementioned year. The interest on shareholders’ equity is subject to 15% of withholding income tax, except for shareholders that are declared immune or exempt. 22.3 Earnings per Share Six-month periods ended June 30, Net income atributable to Petrobras' shareholders 4,527 13,445 Weighted average of the number of common and preferred shares outstanding (No. of shares) 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share (US$ per share) 0.35 1.03 23. Sales revenues Six-month periods ended June 30, Gross sales revenue 88,918 89,052 Sales charges (16,849) (18,216) Sales revenues 72,069 70,836 36 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 24. Other operating income and expenses, net Six-month periods ended June 30, Pension and health care plans (480) Losses and contingencies with judicial proceedings (108) Institutional relations and cultural projects (348) Unscheduled stoppages and pre-operating expenditures (402) Adjustment to market value of inventories (160) Corporate expenditures on health, safety and environment (191) Operating expenses with thermoelectric power stations (62) Gains on disposal of non-current assets 16 (149) Government Grants 304 133 E&P joint arrangement charge/refund 74 (82) Other (136) (518) 25. Expenses by nature Six-month periods ended June 30, Raw material / products purchased (30,129) (28,855) Production taxes (8,441) (8,035) Personnel expenses (5,633) (5,840) Depreciation, depletion and amortization (5,394) (4,643) Finished goods and work in progress inventories variation 928 3,600 Contracted services, freight, rent and general charges (10,037) Projects without economic viability (It includes dry wells and signature bonuses) (766) Taxes expenses (170) (215) Losses with judicial and administrative procedures (108) Institutional relations and cultural projects (348) Unscheduled stoppages and pre-operating expenses (402) Expenditures on health, safety and environment (191) Adjustment to market value of inventories (160) Impairment (1) (2) Cost of sales (52,461) (46,389) Selling expenses (2,528) (2,599) Administrative and general expenses (2,516) (2,490) Exploration costs (2,312) (1,317) Research and development expenses (512) (625) Other taxes (170) (215) Other operating income and expenses, net (2,367) 37 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 26. Financial income (expenses), net Six-month periods ended June 30, Exchange and monetary variation on net debt (*) 1,293 Expenses on debt (2,608) (2,367) Income from investments and marketable securities 1,027 1,570 Financial result on net debt 496 Capitalized financial charges 1,968 2,251 Gains (losses) onderivatives 47 (104) Income from marketable securities 96 270 Other financial expenses and income, net 47 (20) Other exchange and monetary variations, net 153 Financial income (expenses), net 3,046 Financial income (expenses), net Income 1,511 2,187 Expenses (933) (587) Exchange and monetary variations, net 1,446 3,046 (*) Includes monetary variation on in local currency indexed to the variation of the US dollar. 27. Supplementary information on the statement of cash flows Six-month periods ended June 30, Amounts paid and received during the period Income taxes 483 624 Third party withholding income taxes 1,276 1,141 Investment and financing transactions not involving cash Acquisition of property, plant and equipement on credit 144 5 Formation of provision for decommissioning costs 3 38 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 28. Segment Information Consolidated assets by Business Segment - 06/30/2012 Exploration Refining, Gas and Transportation & Assets Production & Marketing Power Biofuels Distribution International Corporate Eliminations Total Current assets 21,372 2,923 132 3,798 3,789 26,525 57,547 Non-current assets 64,226 23,934 1,038 3,597 14,763 12,179 253,157 Long-term receivables 4,207 4,234 1,599 17 665 2,350 8,779 (274) 21,577 Investments 28 2,895 1,101 763 17 967 99 5,870 Property, plant and equipment, net 91,674 56,944 20,861 258 2,517 9,885 2,858 184,997 Intangible assets 37,785 153 373 398 1,561 443 40,713 As of June 30, 2012 139,436 85,598 26,857 1,170 7,395 18,552 38,704 310,704 Consolidated assets by Business Segment - 12/31/2011 Current assets 5,617 21,966 2,509 128 4,241 4,410 31,500 63,102 Non-current assets 135,496 62,364 25,136 1,161 3,644 15,017 13,826 256,308 Long-term receivables 4,140 4,217 1,626 17 663 2,913 10,207 (336) 23,447 Investments 12 3,362 1,152 859 45 999 101 6,530 Property, plant and equipment, net 90,539 54,629 21,968 285 2,510 9,512 3,022 182,465 Intangible assets 40,805 156 390 426 1,593 496 43,866 As of December 31, 2011 141,113 84,330 27,645 1,289 7,885 19,427 45,326 319,410 39 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Consolidated Statement of Income per Business Area - 2012 Six-month period ended June 30, 2012 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 38,839 59,265 5,315 212 19,818 9,072 72,069 Intersegments 38,659 18,702 688 154 387 1,862 (60,452) Third parties 180 40,563 4,627 58 19,431 7,210 72,069 Cost of sales (16,843) (66,101) (4,179) (225) (18,064) (7,059) 60,010 (52,461) Gross profit 21,996 1,136 1,754 2,013 19,608 Income (expenses) 62 Selling, administrative and general expenses (1,616) (456) (34) (1,087) (448) (1,206) 62 (5,044) Exploration costs (2,190) (122) (2,312) Research and development expenses (231) (97) (14) (20) (1) (149) (512) Other taxes (24) (30) (18) (1) (9) (46) (42) (170) Other operating income and expenses, net (516) (70) (7) 18 (103) (1,151) (2,222) Income before financial results and income taxes 18,899 578 675 1,294 9,348 Financial income (expenses), net (3,000) (3,000) Equity in results of non-consolidated companies (181) 85 (32) 1 (6) (6) (140) Income before income taxes 18,898 663 676 1,288 6,208 Income taxes (6,425) 3,092 (196) 26 (230) (671) 2,446 130 (1,828) Net income 12,473 467 446 617 4,380 Net income attributable to: Shareholders of Petrobras 12,477 (6,184) 445 (81) 446 580 (2,906) (250) 4,527 Non-controlling interests (4) 22 37 (202) (147) 12,473 467 446 617 4,380 40 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Consolidated Statement of Income per Business Area - 2011 Six-month period ended June 30, 2011 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 36,306 58,193 4,631 148 21,427 8,275 70,836 Intersegments 36,149 18,802 652 123 383 2,035 (58,144) Third parties 157 39,391 3,979 25 21,044 6,240 70,836 Cost of sales (15,513) (58,794) (2,943) (177) (19,706) (6,415) 57,159 (46,389) Gross profit 20,793 1,688 1,721 1,860 24,447 Income (expenses) 80 Selling, administrative and general expenses (1,537) (538) (34) (1,143) (461) (1,180) 51 (5,089) Exploration costs (1,164) (153) (1,317) Research and development expenses (336) (111) (32) (5) (3) (138) (625) Other taxes (21) (24) (20) (14) (52) (84) (215) Other operating income and expenses, net (315) (137) (16) (12) (277) (1,121) 29 (2,367) Income before financial results and income taxes 18,507 961 549 917 14,834 Financial income (expenses), net 3,046 3,046 Equity in results of non-consolidated companies 145 26 1 29 1 420 Income before income taxes 18,507 1,106 550 946 524 18,300 Income taxes (6,289) 866 (327) 29 (191) (55) 1,209 320 (4,438) Net income 12,218 779 359 891 1,733 13,862 Net income attributable to: Shareholders of Petrobras 12,227 (1,497) 775 (29) 359 882 1,313 (585) 13,445 Non-controlling interests (9) (7) 4 9 420 417 12,218 779 359 891 1,733 13,862 41 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Consolidated Statement per International Business Segment – June 2012/2011 Six-month period ended June 30, 2012 Exploration Refining, Gas and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Income statement Sales revenues 2,702 4,629 292 2,575 9,072 Intersegments 1,913 1,053 18 4 (1,126) 1,862 Third parties 789 3,576 274 2,571 7,210 Net income before financial results and income taxes 1,537 (184) 32 39 (132) 2 1,294 Net income attributable to shareholders of Petrobras 896 (182) 14 38 (186) 580 Six-month period ended June 30, 2011 Exploration Refining, Gas and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Income statement Sales revenues 2,389 4,302 279 2,451 8,275 Intersegments 1,927 1,224 21 17 (1,154) 2,035 Third parties 462 3,078 258 2,434 8 6,240 Net income before financial results and income taxes 954 96 52 20 (215) 10 917 Net income attributable to shareholders of Petrobras 897 101 55 21 (203) 11 882 Total Assets As of June 30, 2012 14,233 3,253 767 1,019 1,557 18,552 As of December 31, 2011 14,585 3,393 929 1,007 1,819 19,427 42 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 29. Legal proceedings and contingencies The Company is defendant in numerous legal proceedings of a tax, civil, labor and environmental nature, arising from the normal course of its operations. The classification of the lawsuits in accordance with the expectation of loss as probable, possible or remote, as well as their estimated amounts, is prepared based on advice from its legal advisors and management's best estimates. 29.1 Provisions for legal proceedings The Company recorded provisions in an amount sufficient to cover the losses considered as probable and reasonably estimable. Among which, the main proceedings are related to income tax withheld at source for issuing securities abroad, losses and damages as result of the cancellation of an assignment of a federal VAT (IPI) credits to a third party; and indemnifications for fishermen cruising out of an oil spillage that occurred in Rio de Janeiro in January 2000. The Federal Public Attorney’s Office and the Public Attorney’s Office of the State of Paraná filed lawsuits against Petrobras with respect to compensation for pain and suffering, financial damages and environmental recovery due to oil spillages: (i) at Terminal São Francisco do Sul – Refinaria Presidente Vargas, on July 16, 2000, with provisions in 2011, which updated amount as of June 2012 is US$34; and (ii) in the Araucária – Paranaguá polyduct (OLAPA), at the headwaters of Rio do Meio (the Meio river), in the town of Morretes – PR, on February 16, 2001: which resulted in a reconciliation agreement signed on April 26, 2012, provided for in March, 2012 of US$ 52, US$ 46 of which were paid in May, 2012 and US$ 6 are provisioned in order to support expenses to recover the area. The amounts recorded as provisions, net of restricted deposits for legal proceedings, are as follows: June 30, December 31, Non-current liabilities Labor claims 164 155 Tax claims 359 352 Civil claims (*) 206 159 Other claims 79 60 (*) Net of restricted deposits for legal proceedings and guarantees, when applicable. 43 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) June 30, December 31, Opening Balance 726 759 Addition of provision 412 319 Payments (278) (113) Transfers by deposits in court (161) Accrual of interest 33 43 Other (68) (121) Closing Balance 808 726 (*) It includes cumulative translation adjustment. 29.2 Legal proceedings classified as possible losses (not provided for) Estimates Tax 18,400 Civil - General 5,224 Labor 1,408 Civil - Environmental 525 Other 5 44 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) The following tables present in detail the main lawsuits of a tax, civil and labor nature, whose expectations of loss are classified as possible: a) Proceedings of a tax nature Description of proceedings of a tax nature Estimate Plaintiff: Federal Revenue Department of Brazil 1) Deduction from the calculation basis of income tax (IRPJ) and social contribution (CSLL) and a fine on the renegotiation of the Petros Plan. Current situation: Awaiting a hearing of an administrative appeal at the 2nd instance. 1,594 2) Profit of subsidiaries and associates domiciled abroad in 2005, 2006, 2007 and 2008 not included in the calculation basis of IRPJ and CSLL. Current situation: Awaiting a hearing of an appeal at the administrative instance. 1,574 3) Deduction from the calculation basis of IRPJ and CSLL of expenses incurred in 2007 related to benefits to the employees and Petros. Current situation The question is being argued in the ambit of two processes at the administrative level. 762 4) Income tax withheld at source (IRRF) on remittances for payment of affreightment of vessels in the period from 1999 to 2002. Current situation: The Company is discussing the issue in the judicial sphere and has a preliminary decision that ensures the suspension of the tax liability. 2,352 5) Non payment of CIDE on imports of naphtha sold to Braskem. . Current situation: The issue is being discussed at the administrative level. 1,500 6) Non-payment of CIDE in the period from March 2002 till October 2003 in transactions with distributors and petrol stations that were holders of judicial injunctions that determined the sale without transfer of that tribute. Current situation: Awaiting a hearing of an appeal in the Higher Chamber of Tax Appeals (CSRF). 621 7) Non-payment of tax on financial operations (IOF) on intercompany loans. . Current situation: Awaiting a hearing of an appeal at the administrative instance. 597 8) Income tax withheld at source (IRRF) on remittances abroad for payment of petroleum imports. Current situation: Awaiting a hearing of an appeal at the administrative instance. 719 Plaintiff: State Finance Department of Rio de Janeiro 9) ICMS on exit operations of liquid natural gas (LNG) without issuing a tax document in the ambit of the centralizing establishment. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 1,225 10) Difference in ICMS rate in operations of sale of aviation kerosene, due to the declaration of unconstitutionality of Decree 36,454/2004. Current situation: The question involves processes which are in progress at the administrative level, where the Company has presented its defense. 45 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Description of proceedings of a tax nature Estimate Plaintiff: State Finance Department of São Paulo 11) Withdrawal of collection of ICMS on the importing of a drilling rig – temporary admission in São Paulo and clearance in Rio de Janeiro and a fine for breach of accessory obligations. Current situation: One of the processes is in the administrative stage and another was submitted to judicial proceedings, obtaining a decision favorable to the Company. 2,050 Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha and Vitória. 12) Failure to withhold and collect tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo, despite Petrobras having made the withholding and payment of these taxes to the municipalities where the respective service providers are established, in accordance with Complementary Law 116/03. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 500 Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe 13) Use of ICMS credits on the purchase of drilling bits and chemical products used in formulating drilling fluid. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 355 14) Other processes of a tax nature 3,776 Total for proceedings of a tax nature b) Proceedings of a civil nature - General Description of proceedings for a civil nature Estimate Plaintiff: Porto Seguro Imóveis Ltda. 1) Porto Seguro, a minority shareholder of Petroquisa, filed a lawsuit against Petrobras, related to alleged losses arising from the sale of the shareholding interests of Petroquisa in various petrochemical companies included in the National Privatization Program. The plaintiff claims that the Company indemnify it in 5% as a premium and 20% of the same amount as lawyers' fees to Lobo & Ibeas Advogados. Current situation: This matter is currently before the Superior Court and the Federal Supreme Court, awaiting trial docket designation in light of the special appeal brought by the Company. There is a chance that this appeal may be decided in the second half of 2012. 3,753 Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 2) Differences in the payment of special participation charge in fields of the Campos Basin: Albacora, Carapeba, Cherne, Espadarte, Marimba, Marlim, Marlim Sul, Namorado, Pampo and Roncador fields. In addition, the plaintiff is claiming fines for alleged non-compliance with minimum exploratory programs. Current stage: With the conclusion of the administrative phase of this proceeding, this matter was brought before the judicial courts. The Company obtained an injunction suspending the collection of fines until the end of the trial process, which is currently before the first instance, in the production of evidence phase. 566 3) Other proceedings of a civil nature 905 Total for proceedings of a civil nature 5,224 46 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) c) Proceedings of a labor nature Description of proceedings for a labor nature Estimate Plaintiff: SINDIPETRO / Norte Fluminense 1) The plaintiff filed a claim related to the failure to pay overtime for holidays worked and compensatory damages (suppression of extra shift) Current situation: Denial of the claim in first instance The union’s appeal was sustained, granting the payment. The Company filed an appeal that is pending judgment . 546 2) Other proceedings of a labor nature 862 Total for proceedings of a labor nature 1,408 29.3 Joint Ventures contingencies – Frade field In November 2011, there was an oil spillage in the Frade field, located in the Campos basin, which is operated by Chevron Brasil. The federal public prosecutor is conducting an investigation and has initiated a process claiming US$10 billion in damages against Chevron Brazil, Chevron Latin America Marketing LLC and Transocean Brasil Ltda., where the latter was operator of the platform at the time of the spillage. In April 2012, a new public civil suit was filed by the Federal Public Attorney’s Office against Chevron and Transocean, due to droplets of oil identified in underwater images within the Frade field. In this suit the Federal Public Attorney’s Office intends to condemn the defendants to a further US$10 billion as compensation for damages to the community. The assessment by the Company’s lawyers is that the amounts claimed are not reasonable and are disproportionately high in relation to the extent of the damages caused. In the second suit, as the oil was not identified on the surface, it is not even possible to conceive of the existence of any actual damage to the community. Petrobras holds a 30% interest in the Frade consortium. Although it is not a party to the legal suits, because of its equity interest, Petrobras may be contractually obliged to pay 30% of the total contingencies related to the Frade field. In the event Chevron is held legally responsible, Petrobras may be contractually subject to the payment of up to 30% of the costs referring to the compensations. 47 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 29.4 Contingencies assets 29.4.1 Recovery of maintenance costs – Barracuda & Caratinga In 2006, Petrobras, as representant of Barracuda & Caratinga Leasing Company B.V. (BCLC), filed to an arbitration abroad against Kellogg, Brown, Root, LLC (KBR), to obtain indemnifications for maintenance costs incurred on flexible lines of the Barracuda and Caratinga field, during the period covered by a contractual guarantee. On September 21, 2011, the arbitration Court decided in favor of BCLC, definitively, condemning KBR to indemnify US$ 168, pleaded in the arbitration, plus Petrobras’ internal costs in conducting the arbitration, in addition to legal fees and costs of the arbitration. After the decision, the Company recognized the amount of US$ 168 in non-current assets. 30. Guarantees for concession agreements for oil exploration Petrobras gave guarantees to the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) in the total amount of US$ 3,152 for the Minimum Exploration Programs established in the concession agreements for exploration areas, with US$ 2,837, net of commitments already undertaken, remaining in force. Of this amount, US$ 1,648 corresponds to a lien on the oil from previously identified fields already in production, and US$ 1,188 refers to bank guarantees . 31. Risk management and derivative instruments The Company is exposed to a series of financial risks arising from its operations. These risks include market risk related to the price of oil and oil products, exchange and interest rates, credit risk and liquidity risk. 31.1 Risk management The Petrobras risk management policy aims at contributing towards an appropriate equilibrium between its objectives for growth and return and its risk exposure level, whether inherent to the exercise of its activities or arising from the context within which it operates, so that, through effective allocation of its physical, financial and human resources, the Company may achieve its strategic goals. The Executive Board, responsible for the management of the Company's risks, set up the Financial Integration Committee to periodically assess and establish guidelines for measuring, monitoring, and managing the risks, and to support its decisions. This Committee is permanently composed of all the executive managers of the financial department, and the executive managers of the business departments are convened for discussions of specific themes. 48 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 31.2 Market risk 31.2.1 Risk management of prices of oil and oil products Petrobras maintains, as a preference, exposure to the prices cycle, not using derivatives for hedging the purchases and sales that aim to attend the Company’s operational requirements. Operations with derivatives are limited to hedging the expected results from transactions carried out abroad, which are usually short-term, accompanying the terms of commercial operations. The main parameters used in risk management, for changes in the Company's prices of oil and oil products, in the transactions carried out abroad, are: operating cash flow at risk (CFAR), Value at Risk (VAR) and Stop Loss. a) Notional amount, fair value and guarantees of derivative instruments of oil and oil products Notional value (in thousand of bbl) * Fair value recorded ** June 30, December 31, June 30, December 31, Statement of financial position Future Contracts 18 Purchase commitments 40,268 30,193 Sale commitments (48,473) (36,410) Options Contracts 123 Call Long position 14,628 6,728 Short position (15,228) (7,458) Put 723 (1) Long position 25,783 3,990 Short position (25,060) (5,390) Forward contracts 125 275 Long position 125 275 Short position Total recorded in the current assets and liabilities 15 * A negative notional value (in bbl) represents a short position. ** Negative fair values were recorded in other liabilities and positive fair values in assets. Six-month periods ended June 30, Financial income Gain (loss) recorded in the income statement for the period 52 (116) June 30, December 31, Guarantees given as collateral Generally consist of deposits 66 90 49 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) b) Sensitivity analysis of derivatives of oil and oil products The probable scenario is the fair value at June, 30, 2012. The stressed scenarios consider changes on the risk variable prices of 25% and 50%, respectively, comparatively to June, 30, 2012. Oil and Oil Products Risk Probable Scenario in June, 30, 2012 Stressed Scenario (Δ 25%) Stressed Scenario (Δ 50%) Brent Derivative (Brent prices increase) (2) (209) (417) Inventories (Brent prices decrease) 4 200 396 2 (9) (21) Diesel Derivative (Diesel prices increase) 5 (4) (14) Inventories (Diesel prices decrease) (4) 2 9 1 (2) (5) Freight Derivative (Freight costs decrease) (0.5) (1) (1) Inventories (Freight costs increase) 0.5 1 1 Gasoline Derivative (Gasoline prices increase) (8) (22) (37) Inventories (Gasoline prices decrease) 3 17 31 (5) (5) (6) LLS Derivative (LLS prices decrease) (0.5) (14.8) (30) Inventories (LLS prices increase) 1 15.3 30 0.5 0.5 Fuel Oil Derivative (Fuel Oil prices increase) 0.5 (113) (227) Inventories (Fuel Oil prices decrease) 109 223 (3.5) (4) (4) Propane Derivative (Propane prices increase) (2) (10) (17) Inventories (Propane prices decrease) 8 17 26 6 7 9 WTI Derivative (WTI prices decrease) 8 (79) (111) Inventories (WTI prices increase) (5) 65 135 3 (14) 24 c) Embedded derivatives – sale of ethanol The Company entered into a sales agreement of ethanol a price formula set in the time of signing the contract. The selling price is based on the prices of ethanol and of naphtha. Considering that the quotation for naphtha does not have a strict relationship with the market cost or value of ethanol, the portion referring to the derivative instrument was separated from the main agreement and recognized at fair value (level 3), and classified as financial income. The Company determined the fair value of this agreement based on the difference between the spreads for naphtha and ethanol. 50 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) The notional and fair values and the sensitivity analysis of the swap are presented below: Sensitivity analysis Fair Value Forward Contract Notional value (in thousand of m³) June 30, 2012 December 31, 2011 Risk Probable Scenario* Stressed Scenario (Δ 25%) Stressed Scenario (Δ 50%) Long position Decrease in spread Naphtha x Ethanol (maturity in 2015) 644 (6) 26 (2) (8) (9) *The probable scenario was obtained by the difference between future contracts of ethanol and naphtha expiring on September, 30, 2012. Six-month periods ended June 30, Financial Income Gain (loss) recorded in the results for the period (6) (1) The Company determined the fair value of this contract based on practices used on the market, where the difference between the spreads for naphtha and ethanol is calculated. The selling price of the ethanol in the agreement refers to the Brazilian market (ESALQ). The values of the parameters used in the calculation were obtained from market price quotations for ethanol and naphtha on the CBOT (Chicago Board of Trade) future market on the last working day of the period of the financial statements. 31.2.2 Exchange risk management Exchange risk is one of the financial risks that the Company is exposed to and it originates from changes in the levels or volatility of the exchange rate that reference asset and liabilities positions. As regards exchange risk management, Petrobras seeks to identify and handle them in an integrated manner, and treat them or create “natural risk mitigation”, benefiting from the correlation between its income and expenses. In the specific case of exchange variation inherent to the contracts with the cost and remuneration involved in different currencies, this natural risk mitigation is carried out through allocating the cash investments between the real and the US dollar or another currency. The risk management is done for the net exposure. Periodical analyses of the exchange risk are prepared, assisting the decisions of the executive committee. The exchange risk management strategy involves the use of derivative instruments to minimize the exchange exposure of certain Company’s obligations. 51 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) a) Main transactions and future commitments hedged by foreign currency derivative operations Cross Currency Swap Yen vs. Dollar The Company contracted a cross currency swap, aimed at fixing in dollars the Company's bonds issued in yens. The Company does not intend to settle these contracts before the end of term. For this relation between the derivative and the loan, qualified as cash flow hedge, the hedge accounting was adopted. Changes in fair value, to the extent the hedge is effective, which is tested quarterly, are reported in accumulated other comprehensive income until the results of the hedged item occurs. b) Notional value, fair value and guarantees Notional value (in million) Fair Value Statement of financial position June 30, 2012 December 31, 2011 June 30, 2012 December 31, 2011 Cross Currency Swap ( maturity in 2016) 112 130 Asset position (JPY) - 2.15%p.a. JPY 35,000 JPY 35,000 474 494 Liability position (USD) - 5.69%p.a. USD 298 USD 298 Swap ( maturity in 2012) 17 Asset position - USD USD 127 128 Liability position - R$ CDI BRL 199 Purchase of forward dollar USD 1,453 43 Sale of forward dollar USD 575 USD 87 Total recorded in assets and liabilities 148 145 Six-month periods ended June 30, Financial result and shareholders' equity Gain (loss) recorded in the results for the period (1) 13 Gain (loss) recorded in shareholders' equity 8 (6) The existing foreign currency rate derivative operations do not require a guarantee margin deposit. 52 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) c) Sensitivity analysis of financial instruments subject to exchange variation The probable scenario based on external data, as well as the stressed scenarios (25% and 50% of exchange variation) are, as follows: Financial Instruments Exposure in 06.30.2012 Risk Probable Scenario* Stressed Scenario (Δ of 25%) Stressed Scenario (Δ of 50%) Financial Instruments (Assets) 6,093 Dollar (96) 1,523 3,047 Financial Instruments (Liabilities) (43,032) 677 (10,758) (21,516) Forward Derivative (Long) 1,453 (23) 363 726 Forward Derivative (Short) (575) 9 (144) (287) 567 Financial Instruments (Assets) 2 Yen 1 Financial Instruments (Liabilities) (1,337) 3 (334) (668) Derivative - Cross-currency Swap 438 1 94 155 4 Financial Instruments (Assets) 506 Euro (11) 126 253 Financial Instruments (Liabilities) (2,667) 57 (667) (1,333) 46 Financial Instruments (Assets) 148 Pound (1) 37 74 Financial Instruments (Liabilities) (1,111) 7 (278) (555) 6 Financial Instruments (Assets) 331 Peso (10) 83 166 Financial Instruments (Liabilities) (1,206) 39 (301) (603) 29 652 * The probable scenarios were calculated considering the following risks for September, 30, 2012: Real x Dollar – 1.57% depreciation of the Dollar against the Real / Dollar x Yen – 0.26% depreciation of the Yen / Dollar x Euro: 2.15% depreciation of the Euro / Dollar x Pound: 0.69% depreciation of the Pound / Dollar x Peso: 3.21% depreciation of the Peso. The data were obtained from Focus report and Bloomberg. The Company has assets and liabilities subject to foreign exchange variations, which main exposure is the Real against the U.S. dollar. The balances of assets and liabilities in foreign exchange of subsidiaries and controlled companies outside of Brazil are not included on the exposure above, when transacted in currency equivalent to its respective functional currencies. Considering the balance between liabilities, assets, revenues and future commitments in foreign currency, the impact of possible exchange variations does not jeopardize the liquidity of the Company in the short term, as most of its debt mature in the long term. 53 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 31.2.3 Interest rate risk management Petrobras is subject mainly to fluctuations of the LIBOR, in the financing expressed in foreign currency, and to the long-term interest rate, published by the Central Bank, in the financing expressed in Reais. An increase in the rates negatively impacts the Company's financial expenses and financial position. Petrobras considers that the exposure to interest rate fluctuations will not have a material impact, and so, preferably, it does not use derivative financial instruments to manage this type of risk; except for specific situations presented by companies of the Petrobras group. a) Main transactions and future commitments hedged by operations with derivatives Swap contracts Floating interest rate ( Libor USD) vs. Fixed rate (USD) The Company contracted an interest rate swap in order to transform financing tied to a floating rate into a fixed rate in order to eliminate the mismatch between the cash flows of assets and liabilities of an investment project. The Company does not intend to settle the operation before its maturity and, therefore, adopted hedge accounting for the relationship between the financing and the derivative. Other positions held are shown in the table below: b) Notional value, fair value, guarantees and sensitivity analysis of the interest rate derivatives Notional value (in million) Fair Value Statement of financial position June 30, 2012 December 31, 2011 June 30, 2012 December 31, 2011 Swaps (maturity in 2020) Liability position USD 469 USD 478 Swaps ( maturity in 2015) Asset position - Euribor EUR 18 EUR 20 0.5 0.5 Liability position - Fixed rate of 4.19% EUR 18 EUR 20 (2) (2) Total recorded in assets and liabilities Six-month periods ended June 30, Financial result and shareholders' equity Gain (loss) recorded in the results for the period (0.5) Gain (loss) recorded in shareholders' equity (11) 54 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Interest Rate Derivatives Risk Probable Scenario* Stressed Scenario (Δ of 25%) Stressed Scenario (Δ of 50%) HEDGE (Derivative - Swap) Libor decline (7) 1 2 Debt Libor increase 7 (1) (2) Net Effect HEDGE (Derivative - Swap) Euribor decline 0.5 Debt Euribor increase (0.5) Net Effect *The probable scenario was obtained based on LIBOR futures. The existing interest rate derivative operations do not require a guarantee margin deposit. 31.3 Credit risk Petrobras is exposed to the credit risk of clients and financial institutions, resulting from its commercial operations and its cash management. These risks consist of the possibility of non-receipt of sales made and amounts invested, deposited or guaranteed by financial institutions. Credit risk management in Petrobras is part of financial risk management, which is performed by the Company’s officers, under a policy of corporate risk management. The Credit Commissions are, each, composed of Executive Manager for Finances and the Executive Manager for the commercial department. The purpose of the Credit Commissions is to analyze questions connected with credit management, not only with respect to granting credit but also with respect to its management; to encourage integration between the units that compose them; and to identify recommendations to be applied in the units involved or to be submitted to the appreciation of higher jurisdictions. The credit risk management policy is part of the Company’s global risk management policy and aims at reconciling the need for minimizing exposure to credit risk and maximizing the result of sales and financial operations, through an efficient credit analysis, concession and management process. In its management of credit risks, Petrobras uses quantitative and qualitative parameters that are appropriate for each of the market segments in which it operates. The Company’s commercial credit portfolio is much diversified and the credits granted are divided between clients on the Brazilian market and foreign markets. 55 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Loans to financial institutions are distributed among the major international banks considered by the international risk classifiers as Investment Grade and the most important Brazilian banks. The maximum exposure to credit risk is represented mainly by the balance of accounts receivable and derivative transactions outstanding. 31.4 Liquidity risk The Company's liquidity risk is represented by the possibility of a shortage of funds, cash or another financial asset in order to settle its obligations on the established dates. The policy on liquidity risk management adopted by the Company provides for the continued lengthening of the maturity of its debt, exploring the financing capacity of the domestic market and developing a strong presence in the international capital market by broadening the investor’s base in fixed income. Petrobras finances the working capital through the centralization of the System’s cash and assuming short-term debt that are usually related to the flow of trade, as export credit notes and advances on exchange contracts. Investments in non-current assets are financed through long-term debt as issuing bonds in the international market, credit bureaus, financing and pre-payment of exports, development banks in Brazil and abroad, and lines of credit with national and international commercial banks. The principal and interest from debts by maturity: Maturity As of June 30, 2012 2012 9,315 2013 8,254 2014 9,078 2015 11,510 2016 17,843 2017 11,993 2018 and thereafter 62,084 Balance at June 30, 2012 130,077 Balance at December 31, 2011 122,284 56 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 31.5 Financial investments (operations with derivatives) Operations with derivatives are, both in the domestic and foreign markets, earmarked exclusively for the exchange of indexes of the assets that comprise the portfolios, and their purpose is to provide the managers with greater flexibility in their quest for efficiency in the management of available funds . The market values of the derivatives held in the exclusive investment funds at June 30, 2012 are as follows: Contract Quantity Notional value Fair value Maturity Future DI 2012 to 2014 Long position 42,551 2,039 (0.5) Short position (123,029) (5,521) Future dollar 545 49 Long position 545 49 (0.5) Short position 32. Fair value of financial assets and liabilities Fair values are determined based on market price quotations, when available, or, in the absence thereof, on the present value of expected cash flows. The fair values of cash and cash equivalents, trade accounts receivable, short term debt and trade accounts payable are the same as their carrying values. The fair values of other long-term assets and liabilities do not differ significantly from their carrying values . At June 30, 2012, the estimated fair value for the Company’s long term debt was US$83,098 and calculated at prevailing market rates, considering natures, terms and risks similar to the recorded contracts, and it may be compared with the carrying value of US$79,805. 57 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is presented as follows: Fair value measured based on Prices quoted on active market (Level 1) Valuation technique supported by observable prices (Level 2) Valuation technique without use of observable prices (Level 3) Total Fair value recorded Assets Marketable securities 12,695 12,695 Foreign currency derivatives 43 111 154 Balance at June 30, 2012 12,738 111 12,849 Balance at December 31, 2011 11,922 130 26 12,078 Liabilities Foreign currency derivatives (7) (7) Commodity derivatives (14) (14) Interest derivatives (45.5) (6) (51.50) Balance at June 30, 2012 Balance at December 31, 2011 33. Subsequent events Lines of Credit On July, 10, 2012, the Company contracted lines of credit of up US$ 4,624 from BNDES. On July, 19, 2012, the Company registered the use of US$ 3,553, of which US$ 1,607 was withdrawn on July, 25, 2012 to be used on the modernization of the domestic refining units. The principal will be amortized in 84 monthly payments commencing in September, 2015. On August, 1, 2012, US$ 500 was withdrawn by PNBV from the line of credit provided by Export Development Canada bank, with an average maturity of 7 years. 58 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 34. Condensed Consolidated Financial Information Related to Guaranteed Securities Issued by Subsidiaries Petróleo Brasileiro S.A. - Petrobras has fully and unconditionally guaranteed the debt securities of Petrobras International Finance Company - PifCo, a 100-percent-owned subsidiary of Petrobras. The following condensed consolidated financial information is provided for Petróleo Brasileiro S.A. – Petrobras, as guarantor, and for Petrobras International Finance Company – PifCo, as issuer, as an alternative to providing separate financial statements for the issuer in accordance with Reg SX 3-10 (c) . The accounts of Petrobras and PifCo are presented using the equity method of accounting for investments in subsidiaries. 59 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) As of June 30,2012 Consolidated Statement of Financial Position Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Assets Current assets 45,715 4,343 33,979 57,547 Cash and cash equivalents 6,092 2,585 7,973 (3,630) 13,020 Marketable securities 13,306 3,087 (6,663) 9,730 Accounts receivable, net 3,930 11 6,109 1,267 11,317 Intercompany receivable 4,471 16 11,199 (15,686) Inventories 11,834 4,250 (1,163) 14,921 Other current assets 6,082 224 1,361 892 8,559 Discontinued operations 1,507 (1,507) Non-current assets 209,903 25,691 96,341 253,157 Intercompany receivable 6,109 25,691 12,738 (44,538) Marketable securities 2,944 4,792 (4,624) 3,112 Deferred tax assets 5,209 3,186 712 9,107 Other long-term assets 4,030 5,565 (237) 9,358 Investments 32,339 2,497 5,870 Property, plant and equipment , net 120,550 65,559 184,997 Intangible assets 38,722 2,004 40,713 Total assets 255,618 30,034 130,320 310,704 Liabilities Current liabilities 27,422 2,914 17,890 31,125 Current debt 1,229 2,761 4,700 8,690 Trade accounts payable 6,398 26 4,984 11,408 Intercompany payables 6,692 4 4,996 (11,692) Taxes payable 4,526 933 5,459 Other current liabilities 8,577 113 2,277 (5,399) 5,568 Discontinued operations 10 (10) Non-current liabilities 61,584 28,041 74,083 111,921 Long-term debt 21,008 28,041 30,786 79,835 Deferred tax liabilities 15,422 1,805 17,227 Intercompany payables 10,906 39,503 (50,409) Other non-current liabilities 14,248 1,990 (1,379) 14,859 Petrobras shareholder's equity 166,612 37,286 166,613 Non-controlling interests 1,060 1,045 Total liabilities and shareholder's equity 255,618 30,034 130,320 310,704 60 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) As of December 31,2011 Consolidated Statement of Financial Position Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Assets Current assets 50,778 6,515 34,599 63,102 Cash and cash equivalents 10,053 4,087 9,426 (4,509) 19,057 Marketable securities 12,595 558 12 (4,204) 8,961 Accounts receivable, net 3,989 1 7,167 599 11,756 Intercompany receivable 7,243 2 11,363 (18,608) Inventories 11,960 4,467 (1,262) 15,165 Other current assets 4,938 320 2,164 741 8,163 Discontinued operations 1,547 (1,547) Non-current assets 212,334 16,998 87,193 256,308 Intercompany receivable 6,107 12,387 6,592 (25,086) Marketable securities 2,782 4,611 2,878 (7,207) 3,064 Deferred tax assets 6,580 3,370 739 10,689 Other long-term assets 3,884 6,004 (194) 9,694 Investments 29,989 3,896 6,530 Property, plant and equipment , net 121,176 62,403 182,465 Intangible assets 41,816 2,050 43,866 Diferido Total assets 263,112 23,513 121,792 319,410 Liabilities Current liabilities 30,352 3,311 22,918 36,364 Current debt 1,393 3,045 5,629 10,067 Trade accounts payable 6,541 5 5,317 11,863 Intercompany payables 6,531 3 8,643 (15,177) Taxes payable 4,935 912 5,847 Other current liabilities 10,952 95 2,417 (4,877) 8,587 Discontinued operations 163 (163) Non-current liabilities 56,922 20,930 60,777 105,936 Long-term debt 21,790 20,930 29,998 72,718 Deferred tax liabilities 15,682 2,054 17,736 Intercompany payables 5,245 26,486 (31,731) Other non-current liabilities 14,205 2,239 (962) 15,482 Petrobras shareholder's equity 175,838 36,957 175,838 Non-controlling interests 1,140 132 1,272 Total liabilities and shareholder's equity 263,112 23,513 121,792 319,410 61 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Six-month periods ended June 30, 2012 Consolidated Statement of Income Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Sales revenues 55,650 57,795 72,069 Third parties 33,960 38,109 72,069 Intercompany 21,690 19,686 (41,376) Cost of sales (41,560) (50,237) 39,336 (52,461) Gross profit 14,090 7,559 19,608 Income (expenses) Selling expenses (3,101) (1,399) 1,972 (2,528) Administrative and general expenses (1,772) (6) (739) 1 (2,516) Exploration costs (2,199) (113) (2,312) Research and development expenses (507) (5) (512) Other taxes (76) (149) 55 (170) Other operating income and expenses, net (309) 86 (2,222) Financial income (expense), net (1,102) (189) (1,214) (495) (3,000) Equity in results of non consolidated companies 1,972 73 (2,185) (140) Net income from discontinuing operations 4 (4) Income before income taxes 5,306 3,704 6,208 Income tax (779) (1,030) (19) (1,828) Net income 4,527 2,674 4,380 Net income (loss) attributable to: Shareholders 4,527 2,620 4,527 Non-controlling interests 54 4,527 2,674 4,380 Six-month periods ended June 30, 2011 Consolidated Statement of Income Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Sales revenues 52,827 43,424 70,836 Third parties 31,228 49,703 (10,094) 70,836 Intercompany 21,599 (6,279) (15,321) Cost of sales (33,553) (36,836) 24,000 (46,389) Gross profit 19,274 6,588 24,447 Income (expenses) Selling expenses (2,804) (1,238) 1,443 (2,599) Administrative and general expenses (1,724) (8) (754) (4) (2,490) Exploration costs (1,164) (153) (1,317) Research and development expenses (601) (24) (625) Other taxes (101) (181) 67 (215) Other operating income and expenses, net (302) 97 (2,367) Financial income (expense), net 2,205 (230) 1,650 (579) 3,046 Equity in results of non consolidated companies 3,737 308 (3,625) 420 Net income from discontinuing operations 133 (133) Income before income taxes 16,660 5,894 18,300 Income tax (3,215) (1,233) 10 (4,438) Net income 13,445 4,661 13,862 Net income (loss) attributable to: Shareholders 13,445 4,602 13,445 Non-controlling interests 59 358 417 13,445 4,661 13,862 62 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Six-month periods ended June 30, 2012 Statement of cash flows Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Cash from operating activities – continuing operations 10,568 266 4,580 (1,270) 14,144 Cash from operating activities – discontinuing operations 111 Net cash provided (used) in operating activities 10,568 155 4,580 14,144 Cash flows from Investment activities Investments in operating segments (16,803) (6,189) 3,672 (19,320) Investments in Marketable securities (1,341) 5,169 (5,064) 484 (752) Net intercompany investing (13,242) 13,242 Net cash provided (used) in investing activities 17,398 Cash flows from financing activities Capital issuance 2,569 (2,569) Acquisition of non-controlling interest 43 43 Proceeds from borrowings 16,844 6,462 5,333 (16,544) 12,095 Repayments (8,912) (46) (1,572) 2,524 (8,006) Dividends paid (3,265) (821) 821 (3,265) Net cash provided (used) in financing activities 4,667 6,416 5,509 867 Effect of exchange rate changes on cash and cash equivalents (289) 365 (976) Net increase (decrease) in cash and cash equivalents in the period 879 Cash and cash equivalents at beginning of period 4,087 9,426 19,057 Cash and cash equivalents at the end of period 2,585 7,973 13,020 Six-month periods ended June 30, 2011 Statement of cash flows Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Cash from operating activities – continuing operations 8,143 (133) 7,186 1,231 16,427 Cash from operating activities – discontinuing operations 4,896 (4,896) Net cash provided (used) in operating activities 8,143 4,763 7,186 16,427 Cash flows from Investment activities Investments in operating segments (12,738) (6,379) 512 (18,605) Investments in Marketable securities 4,171 (128) 804 (3,655) 1,192 Net intercompany investing (10,655) 10,655 Net cash provided (used) in investing activities 7,512 Cash flows from financing activities Capital issuance (3,119) 3,119 Acquisition of non-controlling interest 12 12 Proceeds from borrowings 23,434 6,119 16,842 (33,067) 13,328 Repayments (17,284) (75) (14,077) 25,606 (5,830) Dividends paid (3,631) (513) 514 (3,630) Net cash provided (used) in financing activities 2,519 6,044 3,880 Effect of exchange rate changes on cash and cash equivalents 1,226 315 (391) 1,149 Net increase (decrease) in cash and cash equivalents in the period 3,321 24 1,059 4,043 Cash and cash equivalents at beginning of period 12,000 1,197 10,271 17,655 Cash and cash equivalents at the end of period 15,321 1,221 11,330 21,698 63 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 10, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
